DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on august 03/10/2021, wherein claims 1-21 have been filed with this application. Where, claims 1-17 and 19-20 are amended, claim 18 have been cancelled and claim 21 is newly added. Hence claims 1-17 and 19-21 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021, 04/14/2021 and 06/16/2021 was filed after the mailing date of the Final on 11/10/2020.  
Response to Arguments
Applicant’s arguments with respect to claims 1-17 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	1. Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No.  US 16/410,100. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the limitations of the claims in the instant 

Application No. 16/410,122 (Instant)
Copending Application No. 16/410,100
Claim 1: system comprising: a server comprising one or more processors; and a plurality of routers, wherein a first router of the plurality of routers  is configured to transmit, to the server,  first state information for the first router, the first state information comprising first service availability information indicating an availability of a service  through the first router and first service topology information indicating a first network topology for reaching the service via the first router , and wherein the one or more processors of the server are configured to determine, at least one change between the first state 



	2. Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No.  US 116/410,100. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the limitations of the claims in the instant application are included in and/or broader than the  claims of the copending Application.

Application No. 16/410,122 (Instant)
Copending Application No. 16/410,100
Claim 12: A server comprising one or more processors configured to: receive, from a first router of a plurality of 



  US 116/410,100. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the limitations of the claims in the instant application are included in and/or broader than the  claims of the copending Application.

Application No. 16/410,122 (Instant)
Copending Application No. 16/410,100
Claim 21: A non-transitory, computer-readable medium comprising instructions that, when executed, are configured to cause one or more processors of a server to: receive, from a first router of a plurality of routers, first state information for the first router, the first state information comprising first service availability information indicating an availability of a service through the first router and first service topology information indicating a first 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the phrases "first and second state information" and “first and second service topology information” render the claim indefinite because it is 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8-12, 14, 16-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Medved et al (US 2016/0352631 A1), hereinafter, “Medved” in view of Agarwal et al (US 2013/0191688 A1), hereinafter, “Agarwal”.
	Regarding claim 1,  Medved discloses: a server comprising one or more processors (fig 1, “ALTO Server 12”, para ]0015] and [0029], where, in para [0015], the server comprising a control unit having one or more processors and a topology information base); and 
	a plurality of routers (fig 1, para [0037], includes plurality of routers, such as Router 17 and Internal Routers 8A and 8B); 
	wherein a first router of the plurality of routers  is configured to transmit, to the server,  first state information for the first router (para [0054], where, the link state protocols allows routes to exchange and accumulate “link state information” (Examiner’s Note: The examiner interprets that Link State information may have multiple states e.g., LSA type I informed that state  is the router and LSA type II indicate a network state, further the state could be available or unavailable, as per OSPF standard (UP or  Down), equivalent to “first state information”) and “RR 17” (equivalent to “first router”) transmit as an routing information to the neighbors including the ALTO Server 12, see further, para [0055]-[0057]), the first state information comprising first service availability information indicating an availability of a service  through the first router (para [0054], where, the link state information “describing the various communication links that interconnect routers within the AS 4A. With a typical the link state routing protocol, the routers exchange information related to available interfaces, metrics and other variables associated with network links. This allows a router to construct its own topology or map of the network. Metrics may include, for example, latency, link throughput, “link availability and reliability” (equivalent to “first service available”), path length, load, and communication cost (i.e., price). These metrics are typically expressed as simple integers”), and 
	first service topology information indicating a first network topology for reaching the service via the first router (fig 1, para [0055], where, “the receiving routers may construct and maintain their own “network topologies” (equivalent to “first service topology”) in a routing table (e.g., a link-state database (LSDB)) using the link information exchanged via the LSAs”);  and 
	wherein the one or more processors of the server are configured to determine, at least one change between the first state information and second state information for the first router stored by the server (para [0065], where, ALTO Server 12 may receive update route/message indicating path information regarding various links and path interconnecting router of AS 4A when computing ALTO costs for PID pairs of the intra-AS network map. Other parameters for AS 4A incorporated by ALTO server 12 may include “link delays or load on router” (equivalent to “change between first state and second state information”) interfaces for routers of AS 4A. Some parameters may be received from sources external to AS 4A, such as application or other content servers attached to AS 4A in one of prefixes 20);
	the second state information comprising second service availability information indicating the availability of the service through the first router (fig 1,  para [0065], where, “Other parameters for AS 4A incorporated by ALTO server 12 may include “link delays or load” (equivalent to “second service information”) on router interfaces for routers of AS 4A. Some parameters may be received from sources external to AS 4A” and these information is being received by the ALTO Server 12 via “RR 17” equivalent to “first router”);  and 
	Medved does not explicitly teach: second service topology information indicating the network topology for reaching the service via the first router
	However, Agarwal in the same field of endeavor teaches: second service topology information indicating the network topology for reaching the service via the first router (Agarwal: fig 4-5, para [0038]-[0041], where, “he two topologies, it can be seen that both DAGs 410 and 510 provide connectivity to all nodes, but the second topology (DAG 510) does not conform to the low-latency objective. As the network administrator can only check connectivity (e.g., using ping) and no latency data is available for conformance check, this issue is very hard to detect since the more optimum path”); 
	responsive to the determination of the at least one change between the first state information and the second state information, publish to a second router of the plurality of routers that is subscribed to the server to receive 2Application Number 16/410,122 Response to Final Office Action mailed November 10, 2020 changes in the first state information of the first router the at least one change between the first state information and the second state information (Agarwal: para [0056], where, “any time the neighbor list changes (neighbor addition/removal) or else a preferred/selected parent changes, the corresponding node may notify the computing device of this change, such as via an updated reply message 720 (e.g., a topology-change message) sent as a unicast message directly to the computing device. The computing device may validate this change and accept it to update the reference topology”), 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “responsive to the determination of the at least one change between the first state information and the second state information, publish to a second router of the plurality of routers that is subscribed to the server to receive”, taught by Agarwal into Medved in order to comparing the current topology to the reference topology to detect anomalies in the current topology.
	Regarding claims 3 and 14, Medved further teaches: The system of claim 1, wherein the one or more processors of the server are configured to store the first state information with  a path tree database of the server (para [0064], where, teaches path tree and para [0069], where, ALTO server 12 may comprise a routing table with which to store routing information), and wherein the first  state information further comprises  a path definition specifying a hierarchical organization of the first router within the path tree database (para [0111]-[0113], where, “AS_PATH lengths as specified by the two or more remote PIDs of the first inter-AS network map”). 
	Regarding claims 6 and 16, Medved further teaches: 5The system of claim 1, wherein the one or more processors of the server are further configured to store the first state information in a volatile datastore of the server such that the volatile datastore does not retain the first state information after the server is restarted (fig 1,  para [0065], where, “Other parameters for AS 4A incorporated by ALTO server 12 may include “link delays or load” (equivalent to “second service information”) on router interfaces for routers of AS 4A. Some parameters may be received from sources external to AS 4A” and these information is being received by the ALTO Server 12 via “RR 17” equivalent to “first router”)).  
	Regarding claim 8, Medved further teaches: The system of claim 1, wherein one or more first interfaces of the first  router are configured with one or more first logical groupings of a plurality of logical groupings, each logical grouping of the plurality of logical groupings comprising one or more labels, wherein each label of the one or more labels is associated with a different Layer-3 network,  and wherein service topology information of the first state information comprises a route for one or more second logical groupings of the plurality of logical groupings with which the one or more first interfaces are not configured (para [0051] and para [0090]).  
	Regarding claim 9, Medved further teaches: The system of claim 1, wherein first state information further comprises at least one path metric for a route to the service (para [0007]-[0008], where, the link or path metrics are distance or throughput). 
  	Regarding claims 10 and 17, Medved further teaches: The system of claim 1, wherein the one or more processors of the server are further configured to receive, from the second router, a subscription to the changes in the first state information of the first router (para [0103], where, “ master ALTO server 38B uses inter-PID costs computed from a perspective of an AS from which network traffic will originate. For PID pairs in which both members of the pair are local to a particular one of the inter-AS network maps, master ALTO server 38B uses the inter-PID costs specified in the corresponding inter-AS cost map”).
	Regarding claim 11, Medved further teaches: The system of claim 1, wherein the server is comprises a third router of the plurality of routers that is different from the first router and the second router  (fig 1, Internal router “8A and 8B” “equivalent to “third router”, para [0054]).
	Regarding claim 12, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding service and topology information  processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Medved discloses the memory and the processor.	
	Regarding claims 19 and 20, Medved further teaches: The system of claim 1, wherein the one or more processors are further configured to: determine,  based on the first service availability information and the first service topology information of the first  state information, a route to the service (para [0007], where, “the ALTO server “assembles topology” (equivalent to “first topology”) information representative of the network. Topology information snooped by the ALTO server may include information that describes the intra-AS topology of the AS that includes the receiving ALTO server”); and distribute the route to the second router of the plurality of routers (para [0007], where, “ Based on the routing protocol update messages, the ALTO server assembles topology information representative of the network. Topology information “snooped” equivalent to “distribute” by the ALTO server may include information that describes the intra-AS topology of the AS that includes the receiving ALTO server, as well as information that describes intra-AS topologies of neighboring autonomous systems and of an inter-AS topology of multiple, interconnected autonomous systems”).
	Regarding claim 21, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding service and topology information  processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Medved discloses the memory and the processor.

Claims 2, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Medved et al (US 2016/0352631 A1), hereinafter, “Medved” in view of Agarwal et al (US 2013/0191688 A1), hereinafter, “Agarwal” further in view of Lakes et al (US 2014/0280919 A1), hereinafter, “Lakes”.
	Regarding claims 2, and 13, neither Medved nor Agarwal explicitly teach, however, Lakes teaches: The system of claim 1, wherein the one or more processors of the server are configured to publish the at least one change between the first state information and the second state information as at least one JavaScript Object Notation (JSON) patch document (Lakes: para [0137], where, “data may be summarized, parsed, etc. For example, consider changing XML into JSON, eliminating extraneous or unnecessary attributes and/or data, etc”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “JSON (JavaScript Object Notation)” taught by Lakes into Medved in order to improve the conversion rates for site owner, e.g., publisher.
	Regarding claim 4, neither Medved nor Agarwal explicitly teach, however, Lakes further teaches: The system of claim 1, wherein the server comprises a first server, and wherein the system further comprises  a second server configured to: receive, from the second router, a request for the first state information for the first router; and transmit, to the first server, a proxy request  for the first state information for the first router (Lakes: fig 11, para [0109], “he user is redirected to the appropriate item in their geographically specific store, or into the default (e.g., US) store if their location doesn't have a unique store front 1403. Examples of 3XX redirects include: 301 Moved Permanently; 302 Found; 303 See Other; 304 Not Modified; 305 Use Proxy; 306 Switch Proxy; 307 Temporary Redirect; and 308 Resume Incomplete”). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “JSON (JavaScript Object Notation)” taught by Lakes into Medved in order to improve the conversion rates for site owner, e.g., publisher.
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Medved et al (US 2016/0352631 A1), hereinafter, “Medved” in view of Agarwal et al (US 2013/0191688 A1), hereinafter, “Agarwal” further in view of Tung et al (US 2013/0060933 A1), hereinafter, “Tung”.
	Regarding claim 7, neither Medved nor Agarwal explicitly teach, however, Tung teaches: The system of claim 1, wherein the first  state information further comprises a Service Level Agreement (SLA) requirement for the service and an indication of whether or not the service is within the SLA requirement (Tung: para [0029], where, “The CSMS 102 determines when the state information indicates that the SLA requirement is at risk (128) of noncompliance, and in response, the CSMS 102 dynamically adjusts (130) the SLA rule 120 to increase expectation of compliance of the SLA requirement”);
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “SLA requirements” taught by Tung into Medved in order to measure the service quality and service response.
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461




/KIBROM T HAILU/Primary Examiner, Art Unit 2461